Name: Council Regulation (EEC) No 1948/83 of 11 July 1983 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Finland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/6 Official Journal of the European Communities 16 . 7 . 83 COUNCIL REGULATION (EEC) No 1948/83 of 11 July 1983 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Finland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas, by its resolution of 3 November 1976 on certain external aspects of the creation of a 200 ­ nautical-mile fisheries zone in the Community with effect from 1 January 1977, the Council agreed that fishing by vessels of third countries in this zone would be regulated by Agreements between the Community and the third countries concerned and that fishing rights for Community fishermen in the waters of third countries must be obtained and preserved by appro ­ priate Community Agreements ; Whereas certain Finnish fishermen have habitually carried out part of their fishing in the waters which have become the Community fisheries zone, and certain Community fishermen have habitually carried out part of their fishing in waters which have become the Finnish fisheries zone ; Whereas negotiations by the Community with the Government of Finland have led to the initialling of a draft Agreement on fisheries ; Whereas that Agreement on fisheries signed on 6 July 1983 should be concluded, HAS ADOPTED THIS REGULATION : Article 1 The Agreement on fisheries between the European Economic Community and the Government of Finland is hereby approved on behalf of the Commu ­ nity. The text of the Agreement is attached to this Regula ­ tion . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 1 0 of the Agreement (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1983 . For the Council The President C. SIMITIS (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .(') OJ No C 96, 11 . 4. 1983, p. 114.